—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered September 21, 1999, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record and defense counsel’s brief leads us to the same conclusion. Defendant pleaded guilty to a reduced charge of attempted burglary in the second degree and was sentenced as a second felony offender in accordance with the plea agreement to a determinate prison term of three years. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Peters, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.